DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-62 and 67-79 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (WO 2015/001396) in view of Berndt (US 5397709), French et al. (US 2011/0137126; hereinafter French), and Racowsky et al. (US 2015/0346100; hereinafter Racowsky).

Regarding claim 56, Pedersen discloses an apparatus; said apparatus comprises: a housing (2) having an extension in a longitudinal direction X, in a transversal direction Y, and in a direction Z perpendicular to the longitudinal direction and the transversal direction; said housing comprising: two or more culture dish compartments (4), each being adapted to accommodate, one or more culture dishes (6) comprising a biological material (8); wherein said apparatus comprises an image capturing device (20); wherein said apparatus comprises a control unit (50) for controlling the operation thereof; wherein at least part of said image capturing device (20) is configured to be movable (via 46) in relation to the two or more culture dish compartments (4), thereby allowing capture of images of one or more of said 
However, Pedersen fails to disclose a FLIM unit (fluorescent lifetime imaging microscope); thereby allowing capture of FLIM spectra;  wherein said FLIM unit independently comprises: a laser source; and optionally also one or more of the following elements: a single photon sensitive detector; a dichroic mirror (for separation of fluorescence signal from the excitation light); an objective (for focusing excitation light into sample and/or for collecting fluorescence signal); a control system for controlling said FLIM unit; wherein said laser source is coupled to optical means for conveying electromagnetic radiation in the form of one or more optical fibers, said optical means comprising a distal end being configured to be directed close to the biological material, for conveying by transmission, electromagnetic radiation, wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation. 
Berndt (fig. 5) teaches a FLM unit (140: fluorescent lifetime (fluorescence decay time sensor) microscope (for microorganisms)); thereby allowing capture of FLM spectra (with 140);  wherein said FLM unit independently comprises: a laser source (46); and optionally also one or more of the following elements: a single photon sensitive detector; a dichroic mirror (for separation of fluorescence signal from the excitation light); an objective (for focusing excitation light into sample and/or for collecting fluorescence signal) (60); a control system for controlling said FLM unit (fig. 6); wherein said laser source is coupled to optical means (146,48,60) for conveying electromagnetic radiation, said optical means comprising a distal end being configured to be directed close to the biological material (36), for conveying by transmission, electromagnetic radiation (from 46). French teaches FLIM (pars. 4, 31, and 100) and one or more optical fibers (fig. 1 and abstract). Racowsky teaches wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation (abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Pedersen with the teaching of Berndt, since one would have been motivated to make such a modification for using a sensor with beneficial characteristics (Berndt: col. 1:53-61).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of French, since one would have been motivated to make such a modification for increased flexibility (French: par. 11) and reduction of loss.  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Racowsky, since one would have been motivated to make such a modification for increasing the rate of success (Racowsky: pars. 3-4).  
Also note that claim scope is not limited by claim language (i.e., wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation) that does not limit a claim to a particular structure. Furthermore, claim recitations (i.e., wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art satisfying the claimed structural limitations. Therefore, these claim recitations (i.e., wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation) have not been given any patentable weight.

Regarding claim 57, Pedersen discloses wherein one or more of said individual culture dish compartments (4), comprises its own individual lid (10), wherein each said lid is configured to be able to shift between an open configuration providing access to the corresponding culture dish compartment (4) and a closed configuration in which the corresponding culture dish compartment is being sealed off from the surroundings (abstract). 

Regarding claim 58, Pedersen discloses temperature regulating means (via 24) for individual and independent regulation of the temperature in one or more of said individual culture dish compartments (via 24). 

Regarding claim 59, Pedersen discloses gas composition regulating means (via 34,36) for individually regulating the gas composition in one or more of said individual culture dish compartments (4), and furthermore comprising one or more conduits (38) for conducting a gas from a gas mixing box (32) to one or more of said separate culture dish compartments (4). 

Regarding claim 60, Pedersen discloses wherein in respect of one or more of said individual culture dish compartments (4), said individual culture dish compartment comprises a transparent shelf (48) for carrying a culture dish (6); and wherein said unit (20), or at least a light transmitting and a light receiving part of it, is/are arranged below said shelves (48) and being adapted to be movable (via 46) so as to enable capturing electromagnetic radiation (via 20), through said shelves (48), from said biological material (8) accommodated in any of said culture dish (6) being accommodated in any of said culture dish compartments (4). 

Regarding claim 61, Pedersen discloses wherein said unit (20) independently comprises one or more of the following elements: a laser source in the form of a pulsed laser source; a dichroic mirror (for separation of fluorescence signal from the excitation light); an objective (for focusing excitation light into sample and/or for collecting fluorescence signal); a control system for controlling said unit (fig. 6). 

Regarding claim 62, Pedersen discloses wherein said unit (20) is configured biological material (8). 
Note that inclusion of a material or article (i.e., for auto-fluorescence of nicotine amide adenine (NADH) and/or for auto-fluorescence of flavine adenine dinucleotide (FAD) being involved in the metabolism of the biological material) worked upon by a structure being claimed does not impart patentability to the claims. Therefore, these recitations have not been given patentable weight.  Furthermore, recitations (i.e., for auto-fluorescence of nicotine amide adenine (NADH) and/or for auto-fluorescence of flavine adenine dinucleotide (FAD) being involved in the metabolism of the biological material) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 

Regarding claim 67, Pedersen discloses wherein said apparatus is being configured to incubate (pg. 1:22-23) two or more biological material (8) in the form of oocytes or embryos (pg. 1:32); wherein said apparatus in respect of each specific of said two or more biological materials (8) is being configured, based on images captured by said image capturing device (20); and wherein said apparatus is being configured to capture specific biological material (8). 
Note that recitations (i.e., “to identify a predetermined morphological state of said specific biological material”; and “in the event that a predetermined morphological state has been reached in respect of a specific biological material”) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 

Regarding claim 68, Pedersen discloses wherein said apparatus is being configured, in respect of each specific of said two or more biological materials (8), to identify, based on said images captured by said image capturing device (20), of that specific biological material (8), and wherein said apparatus is being configured to capture said specific biological material (8). 
Note that recitations (i.e., to identify two or more different and predetermined morphological states; and “in the event of each such different and predetermined morphological state has been reached in respect of a specific biological material”) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 

Regarding claim 69, Pedersen discloses wherein said apparatus in respect of each of said two or more biological materials (8) is being configured for analyzing (with 20). 
Note that recitations (i.e., “for analyzing differences of the FLIM spectra corresponding to two or more different morphological states of the same biological material”) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 

Regarding claim 70, Pedersen discloses a method comprising providing the apparatus (100), accommodating one or more culture dishes (6) each comprising biological material (8) in separate culture dish compartments (4) of said apparatus, and incubating said biological materials at incubation conditions (via 24, 26).

Regarding claim 71, claim scope is not limited by claim language (“for empirically determining optimum protocols relating to physical and/or chemical condition of a biological material (2) during the incubation thereof”) that does not require steps to be performed. Therefore, these claim recitations have not been given any patentable weight.
	
Regarding claim 72, Pedersen discloses a method for assessing optimum incubation conditions (pg. 3:11-13) for a viable biological material (8), said method comprising the following steps: i) providing an apparatus (100); ii) accommodating at least two culture dishes (6), each comprising one or more viable biological materials (8) in separate culture dish compartments (4) of said apparatus; iii) incubating said biological materials at incubation conditions (via 24,26), wherein the physical and/or chemical incubation conditions in respect of biological material (8) being accommodated in one culture dish compartment (4) differs by one or more parameters from the physical and/or chemical incubation conditions (since each compartment is its own environment) in respect of biological material (8) being accommodated in another culture dish compartment (4); iv) during step iii), using the unit (20) of said apparatus for capturing images; v) assessment of the quality of the biological material based on said images (with 20). 

Regarding claim 73, Pedersen discloses wherein the most optimum physical and/or chemical incubation conditions is being determined, based on said images (with 20).

Regarding claim 74, Pedersen discloses a system (fig. 6) for incubation of a viable biological material; said system comprises: an apparatus (100) in combination with one or more culture dishes (6).

Regarding claim 75, Pedersen discloses a method comprising providing the system (fig. 6), accommodating one or more culture dishes (6) each comprising biological material (8) in separate culture dish compartments (4) of said system, and incubating said biological materials at incubation conditions (via 24, 26).

Regarding claim 76, claim scope is not limited by claim language (“for empirically determining optimum protocols relating to physical and/or chemical condition of a biological material (2) during the incubation thereof”) that does not require steps to be performed. Therefore, these claim recitations have not been given any patentable weight.
	
Regarding claim 77, Pedersen discloses a method for assessing optimum incubation conditions (pg. 3:11-13) for a viable biological material (8), said method comprising the following steps: i) providing a system (fig. 6); ii) accommodating at least two culture dishes (6), each comprising one or more viable biological materials (8) in separate culture dish compartments (4) of said system (fig. 6); iii) incubating said biological materials at incubation conditions (in 4), wherein the physical and/or chemical incubation conditions in respect of biological material being accommodated in one culture dish compartment (4) differs (since each environment is different) by one or more parameters from the physical and/or chemical incubation conditions in respect of biological material being accommodated in another culture dish compartment (4); iv) during step iii), using the unit (20) of said apparatus for capturing images; v) assessment of the quality of the biological material based on said images (of 20).

Regarding claim 78, Pedersen discloses wherein the most optimum physical and/or chemical incubation conditions is being determined, based on said images (of 20).

Regarding claim 79, French teaches wherein the laser source is a pulsed laser source (par. 31). 

Claims 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, Berndt, and French as applied to claim 56 above, and further in view of Kemnitz (US 2013/0126755).

Regarding claim 63, Pedersen as modified above suggests claim 56. 
However, Pedersen fails to disclose wherein said apparatus is configured for operating in a time-correlated single photon counting (TCSPC) mode. 
Kemnitz teaches wherein said apparatus is configured for operating in a time-correlated single photon counting (TCSPC) mode (par. 13). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Kemnitz, since these different types of fluorescence analyses were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for sensitivity (Kemnitz: par. 15).

Regarding claim 64, Kemnitz teaches wherein said apparatus is configured for operating in a FRET mode or in a FRAP mode or in a PLIM mode (Phosphorescence Lifetime Imaging Microscopy) (par. 60). 

Regarding claim 65, Kemnitz teaches wherein said apparatus during the fluorescence operations is being configured to operate in the time domain or in the frequency domain (par. 9). 

Claims 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, Berndt, and French as applied to claims 79 and 61 above, and further in view of Yekta et al. (US 2010/0090127; hereinafter Yekta).
Pedersen as modified above suggests claims 79 and 61. 
However, Pedersen fails to disclose wherein the laser source is selected from a diode laser or a multiphoton excitation laser. 
Yekta teaches wherein the laser source is selected from a diode laser or a multiphoton excitation laser (par. 10).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Yekta, since one would have been motivated to make such a modification for faster detection (Yekta: par. 10).

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection with Racowsky.  

Additionally, Applicant's arguments filed March 22, 2021, have been fully considered, but they are not persuasive.
Regarding rejections under 35 U.S.C. 103, Applicant argues that since the previous preamble language is now in the body of the independent claim, such claim language is now clearly a limitation. In light of that amendment, Applicant requests withdrawal of the rejection based on Applicant’s previous arguments. 
The Examiner does not find this argument persuasive.  Claim scope is not limited by claim language (i.e., wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation) that does not limit a claim to a particular structure. Furthermore, claim recitations (i.e., wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art satisfying the claimed structural limitations. Therefore, these claim recitations (i.e., wherein an assessment of the quality of a metabolic state of a viable biological material is determined during incubation) do not have any patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884